       Case 2:18-cv-05194-GEKP Document 119 Filed 11/27/19 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 I.M. WILSON, INC,

      Plaintiff/Counterclaim Defendant,

                      v.                               CIVIL ACTION

 OBCHTCHESTVO S OGRANITCHENNOY                         NO. 18-5194
 OTVETSTVENNOSTYOU “GRICHKO”, et
 al.,

      Defendants/Counterclaim Plaintiffs

                      v.

 I.M. WILSON, INC; IRENE WILSON;
 LEONARD P. GAGE; JUSTIN WILSON;
 and CHRISTINE WILSON,

          Counterclaim Defendants.

                                           ORDER

       AND NOW, this _________ day of _________________, 2019, upon consideration of

the motion by the Individual Counterclaim Defendants to dismiss defendants’ second amended

counterclaims, and any response thereto, it is hereby ORDERED that the motion is GRANTED

and defendants’ second amended counterclaims (Doc. No. 114) are DISMISSED WITH

PREJUDICE as to Irene Wilson, Leonard P. Gage, Justin Wilson, and Christine Wilson.




                                           BY THE COURT:




                                           GENE E.K. PRATTER
                                           United States District Judge
        Case 2:18-cv-05194-GEKP Document 119 Filed 11/27/19 Page 2 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 I.M. WILSON, INC,

       Plaintiff/Counterclaim Defendant,

                       v.                                CIVIL ACTION

 OBCHTCHESTVO S OGRANITCHENNOY                           NO. 18-5194
 OTVETSTVENNOSTYOU “GRICHKO”, et
 al.,

      Defendants/Counterclaim Plaintiffs

                       v.

 I.M. WILSON, INC; IRENE WILSON;
 LEONARD P. GAGE; JUSTIN WILSON;
 and CHRISTINE WILSON,

           Counterclaim Defendants.

     Motion to Dismiss Second Amended Counterclaims by Individual Counterclaim
     Defendants Irene Wilson, Leonard P. Gage, Justin Wilson, and Christine Wilson

       The Individual Counterclaim Defendants (Irene Wilson, Leonard P. Gage, Justin Wilson,

and Christine Wilson) hereby move to dismiss defendants’ second amended counterclaims

against them (Doc. No. 114) pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

The grounds for this motion are set forth in (1) the Individual Counterclaim Defendants’ brief

and in (2) I.M. Wilson Inc.’s forthcoming memorandum, both of which are incorporated by

reference here.

                         [SIGNATURE FOLLOWS ON NEXT PAGE]
       Case 2:18-cv-05194-GEKP Document 119 Filed 11/27/19 Page 3 of 4




                                   Respectfully submitted,

Dated: November 27, 2019       By: /s/ John A. Guernsey
                                   John A. Guernsey (No. 25730)
                                   Andrew K. Garden (No. 314708)
                                   CONRAD O’BRIEN PC
                                   Centre Square West Tower
                                   1500 Market Street, Suite 3900
                                   Philadelphia, PA 19102-2100
                                   Phone: (215) 864-9600
                                   Fax: (215) 864-9620
                                   Email: jguernsey@conradobrien.com
                                           agarden@conradobrien.com

                                   Attorneys for Counterclaim Defendants Irene
                                   Wilson, Leonard P. Gage, Justin Wilson, and
                                   Christine Wilson




                                      2
        Case 2:18-cv-05194-GEKP Document 119 Filed 11/27/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the date set forth below I caused a true and correct copy of the

foregoing Motion to Dismiss and associated brief in support to be electronically filed pursuant to

the Court’s electronic court filing system and thereby served on all counsel of record, and that

the filing is available for downloading and viewing from the electronic court filing system.



                                             /s/ John A. Guernsey
Dated: November 27, 2019
